SiEBECKERj J.
1. The court received evidence, over defendant’s objection, concerning certain gifts M. E. McDonnell received in money and property from bis parents and of the value of the homestead he received under, his mother’s will. This evidence was irrelevant to the issues on trial and should'have been excluded. In the light of the nature of the evidence and its relation to the controversy it could have had but a very slight, if any, weight with a jury in determining the issues submitted to them for determination. The result of the trial does not disclose any basis for an inference that a different verdict would have been rendered had the evidence been excluded. Its reception cannot be regarded as prejudicial in this case.
2. The exception to the remarks of the court in ruling on the propriety of counsel’s comment to the. jury on a loan of M. E. McDonnell, secured by mortgage on the parent’s property, and the court’s omission to admonish the jury to disregard remarks of plaintiff’s counsel charging that McDonnell had profited to the amount of $1,500 through mortgage loans from his mother, is not well taken. These matters were a part of the transaction between the mother and son in dealing with the estate and showed the relationship of the parties and the facts and conditions of the property affairs involved in the settlement of the estate.
The trial court has a broad field within which a trial must be regulated. It cannot be said that the court transgressed these boundaries to the appellant’s prejudice in the matters excepted to.
*3223. It is urged tliat the court erred in refusing to grant the defendant’s motion for nonsuit. The claim is made that the evidence fails to show that there was an express agreement between the claimant, Lizzie Thoni, and her mother, the decedent, that Lizzie Thoni should have full compensation for the services she rendered on the farm at the mother’s request from the time of her father’s death in 1887 and that she should be compensated therefor at the death of the mother. We have read the evidence in the case and find that it sustains the jury’s findings that such an agreement was made between the mother and daughter and that the daughter performed the contemplated services from 1887 to 1903, the date of her marriage. An examination of the record shows that the evidence adduced to show such a contract is of the nature and kind required in the law to establish such a contract. Pellage v. Pellage, 32 Wis. 136; Estate of Kessler, 87 Wis. 660, 59 N. W. 129; Taylor v. Thieman, 132 Wis. 38, 111 N. W. 229.
The statutory limitations against the claim had not run because the contract expressly provided that the compensation under the agreement was not due until the mother’s death.
The record discloses no error in the court’s instruction as claimed, nor in the refusal to submit the requested special question in the verdict. The charge of the court correctly states the law applicable to the issues submitted to the jury and the verdict rendered by the jury includes all the issues litigated in the trial. We find no reversible error in the record.
By the Oourt. — The judgment appealed from is affirmed.